Citation Nr: 1545720	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  09-50 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for myofascial pain syndrome, initially claimed as temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 and April 2007.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied his claims of entitlement to service connection for a right knee disorder and for myofascial pain syndrome, initially claimed as TMJ syndrome.  In October 2012, in support of these claims, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).

In August 2013, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, including obtaining outstanding and potentially relevant treatment records.  In a February 2014 supplemental statement of the case (SSOC), the AMC continued to deny these claims.  Since then, however, in December 2014, the RO granted the claim for service connection for a right knee disorder (in particular, for patellofemoral syndrome of this knee) and assigned an initial 10 percent rating for this disability effective September 5, 2014.  And as the Veteran did not, in response, appeal either the rating or effective date assigned for this right knee disability, this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Hence, only the claim for service connection for myofascial pain syndrome, initially claimed as TMJ syndrome, remains in dispute.



FINDING OF FACT


It is reasonably shown, so definitely as likely as not, that the Veteran's myofascial pain syndrome is the result of his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his myofascial pain syndrome is due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Since in this case, however, this claim is being granted, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations.  Even if, for the sake of argument, there has not been, this ultimately would be inconsequential and, therefore, at most amount to non-prejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.


As for the October 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that a presiding VLJ of the Board or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Bryant, 23 Vet. App at 496.  Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the presiding VLJ - the undersigned - fully explained the issue on appeal and attempted to identify any evidence that might be missing from the record.  The Veteran has not alleged that there were any deficiencies in that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App at 497-98.

II.  Legal Criteria, Factual Background and Analysis

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).


Under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to other ("intercurrent") causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of chronic disease in service will permit service connection of that disease first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Service connection may be granted for any disease initially diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 1996).  Consider also that a Veteran is not competent to provide probative comment on more complex medical questions, whether regarding diagnosis or etiology, as is the case here with his alleged myofascial pain or TMJ syndrome.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In deciding this claim, the Board has reviewed all of the relevant evidence in the Veteran's file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On the Veteran's November 2000 Report of Medical Examination and Report of Medical History at enlistment, his head, face and mouth were normal on clinical evaluation and he did not report having any problems concerning his jaw.  His service treatment records (STRs) include a February 2001 Dental Health Questionnaire showing no jaw-related complaints.  Examination further revealed no TMD [temporomandibular dysfunction (disorder)]; at the time the jaw functioning reportedly was within normal limits.  A later periodic dental examination in March 2007, however, indicated the Veteran had headaches and night grinding of his teeth; as a result, he requested a night guard.  He was seen in service for dental services in April 2007.  At that time, he reported having mild level jaw pain in the morning after a night's sleep; he used a soft mouth guard for comfort.  On examination there was bilateral TMJ clicking and popping, albeit with normal opening of his mouth.  X-rays showed mild flattening of the right mandible condyle in comparison to the left, which may have been post-traumatic, inflammatory, or congenital in etiology.  The assessment was mild bilateral TMJ crepitus/pop noted.  It was recommended he continue using a mouth guard at night, implement physical self-regulation exercise, good posture, soft diet, and use a mild pain reliever as needed.  In an April 2007 follow-up report he complained of right jaw pain for the past 2 years and a history of grinding his teeth.  On examination there was jaw popping on the right side with tenderness to palpation of  the TMJ area.  The assessment was TMJ - pain dysfunction syndrome.

The Veteran's April 2007 separation examination report did not reflect any of the above complaints or assessments associated with his jaws, despite them occurring in the same month.  During the April 2007 separation examination, his head, face, and mouth were normal on clinical evaluation; and on his report of medical history he did not mention having any problems referable to his jaw, either one.

In April 2008 (within a year of his discharge from service) he underwent a VA dental examination.  He reported that in November 2006, while stationed at the Navy Meteorology Center at Monterey Bay, California, his right jaw started popping.  X-rays were taken at the Defense Language Institute medical clinic and he received a diagnosis of TMJ syndrome.  He subsequently was referred to the dental clinic where he was told that not much could be done about his condition; it appeared he was grinding his teeth "badly" at night.  He denied having had any specific trauma or injury that may have caused his jaw problem.  He was provided a night guard that he stated he still used nightly.  On external examination, his chief complaint was painful, popping jaw.  There was no tenderness to palpation of either TMJ area.  There was occasional popping of the right TMJ on opening at the 28.5mm interincisal distance with a much softer pop on closing at the 4mm distance.  There was very slight deviation of the mandible to the right on opening/closing (about 2mm) to the first pop with return to center to maximum opening.  Opening and closing and side-to-side jaw movements were done easily and without hesitation.  After three repetitions of opening/closing, there was no decrease in the range of motion of the TMJ due to pain, fatigue, weakness, or lack of endurance.  On internal examination his teeth were in good alignment.  TMJ areas were within normal limits.  The diagnosis was myofascial pain syndrome which is less likely as not caused by or a result of Veteran's active duty experience.

In his February 2009 NOD, the Veteran noted he was told by a military dentist that the tightening of his jaw was most likely the cause of violent teeth grinding when he slept.  He was given a thick plastic mouth guard that was supposed to prevent the enamel on the top of his teeth from being "ground off"; he chewed through the plastic mouth guard in just a few months, which rendered it useless.  He reported that when he would eat or open his mouth to a certain point his jaw pops very loudly and cause sharp "jabs" of pain on the right side of his face; and occasionally he can feel the right joint of the jaw slowly tightening, which leads to a constant and moderate amount of pain.  He stated his condition had showed no improvement since his separation from service.  

In his December 2009 Substantive Appeal (on VA Form 9) he noted that his myofascial pain syndrome was believed by the San Bruno VA clinic to be the cause of his constant headaches and popping of the ears.  He reported that his jaw hurts and makes a very loud popping sound when he opens it, and there was constant pressure and discomfort in the upper portion of his face.  In a February 2010 VA outpatient oral surgery consult report, he indicated having right TMJ pain for the past five years (so since 2005 or thereabouts); and it had become progressively worse.  The assessment was right TMJ disc derangement (anteriorly positioned disc).  

A March 2010 magnetic resonance imaging (MR) for TMJ shows bilateral 
TMJ with good capturing of the disc by the mandibular condyle in open-mouth view; the discs were intact.  The impression was no definite TMJ abnormality seen by MRI. 

An April 2010 VA oral surgery note shows the Veteran was seen for TMJ follow-up by a VA dental professional.  He continued to have complaints related to the right TMJ, mainly consisting of loud right TMJ pop with opening, joint pain, and muscular pain at the masseter and temporalis muscles.  He was also unable to chew hard foods.  The impression was that he presented with a clinical picture of right TMJ internal derangement that reduced on full opening, and that condition was responsible for the loud joint noise.  In addition, since he is a bruxer/clencher, with teeth together he is placing excessive forces on the right joint that is essentially crushing the more delicate retrodiscal tissue against the articular fossa, which results in pain.  He had pain within the bilateral masseter muscles on palpation representing areas of muscle spasm.  The prognosis was "guarded."  The VA dental professional noted (generally) that a subset of patients with TMJ internal derangement will develop bony changes and/or will wear through the posterior attachment of the displaced disc resulting in disc damage or rupture, which may lead to decreased jaw range of motion, pain, and degenerative joint disease (DJD), especially in the face of a heavy bruxing habit.  Some, but not all patients with this condition will develop hyperplasia of the retrodiscal tissues.  At the time of this comment, it appeared the Veteran's joint was free of DJD changes.  

During the October 2012 Travel Board hearing, the Veteran testified that he had been diagnosed with TMJ by the VA San Francisco Dental clinic.  He stated that the doctor had mentioned that the TMJ was severe.  He said his symptoms were daily and when he opened his mouth to a certain degree it pops really loud on the right side.  He stated there was constant popping and grinding on the right side of the jaw and it was miserable to eat.  He added that he has had difficulty with masticating or chewing.  His symptom is constant popping anytime he opens his mouth and he opens it daily when eating.  If he is chewing anything it really pops and grinds, and when it pops a few times it starts getting painful and stiff on the right side, and his jaw locks.  He noted that the problems with grinding and popping, especially in the right jaw, started in service.  He also pointed out his TMJ was treated in service.

In a December 2013 and January 2014 VA nursing admission evaluation note on oral screen, there were no complaints of oral pain and it was noted that he needed no assistance with oral hygiene.

In the report of a September 2014 VA dental examination and addendum, the Veteran denied having had any specific trauma or injury that had caused his jaw problem.  He stated that the Navy dentist made him a night guard.  There were no flare-ups that impacted the function of the TMJ.  There was no functional loss or functional impairment of either TMJ.  There was clicking or crepitation of joints or soft tissues of the right TMJ.  The assessments were myofascial pain syndrome, which, according to that examiner, is less likely as not caused by or a result of the Veteran's active duty experience, and negative examination for TMJ disorder, which essentially means the Veteran did not have a TMJ disorder at the time of that examination.  The rationale for the opinion was that he had full range of motion with his mandible and the motions were performed easily and without hesitations; repeated movements of the jaw did not impair range of motion due to pain, fatigue, weakness or lack of endurance; and his jaw pains were elicited only on palpation of his muscles of mastication and not his TMJs.  He did have popping of the right TMJ on opening, but that was not regarded as diagnostic of a TMJ disorder.  The examiner/dentist noted further that extra-oral and intra-oral examination findings regarding range of motion and tenderness to palpation have remained essentially the same as those recorded in his 2008 VA examination.  The intensity of the right TMJ popping on opening has increased since the 2008 examination.  Further, the examiner/dentist noted that his assessment was made based on the fact that the Veteran had a full range of motion with his mandible and that these motions were performed easily and without hesitations.  Repeated movements of the jaw did not impair range of motion due to pain, fatigue, weakness or lack of endurance; and that his jaw pains were elicited only on palpation of his muscles of mastication and not his TMJs.  The Veteran had popping of the right TMJ on opening but the examiner/dentist did not regard that as diagnostic of a TMJ disorder at that time.  Moreover, the examiner/dentist noted that his 2008 VA compensation dental examination assessment had been determined from clinical examination of the Veteran along with a review of the Veteran's record, including his February 2007 radiology report and his April 2007 STR.  Notably, the Veteran was examined again for the addendum opinion rendered by the examiner/dentist.  His extra-oral and intra-oral examination findings regarding range of motion and tenderness to palpation remained essentially the same as those recorded in his 2008 examination.  The intensity of the right TMJ popping on opening, however, had greatly increased since the 2008 examination.

On review, the Board sees the Veteran initially filed a claim for service connection for TMJ, specifically.  The Board, however, must consider all diagnoses potentially relevant to the claim, so including the myofascial pain syndrome that has been additionally mentioned.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

Competent medical evidence of record confirms the Veteran does not have a current TMJ disorder, per se.  Instead, he has a current diagnosis of myofascial pain syndrome.  Despite the April 2008 and September 2014 opinions of the VA examiner/dentist (same examiner/dentist for both opinions) that the myofascial pain syndrome was less likely than not caused by or a result of the Veteran's active duty service, the Board finds that the Veteran's contrary statements denoting he has had continuous symptoms since his service and that his condition has shown no improvement since his separation from service to have probative weight in determining the origins of his disorder.  In February 2010 he reported having right TMJ pain for the past five years, so since 2005, which had become progressively worse.  This is consistent with the April 2007 STR showing he had complained of right jaw pain for the past 2 years, so since 2005, with a history of grinding his teeth (i.e., bruxism) and a diagnosis of TMJ - pain dysfunction syndrome.  In addition to the diagnosis of myofascial pain syndrome by a VA examiner/dentist within a year of his discharge from active duty, the Board finds no reason to doubt the credibility of the Veteran's statements noting essentially that he currently has an oral/dentistry disorder that has existed since his service.  Although VA examiner/dentist found no causal connection of myofascial pain syndrome to the Veteran's in-service complaints of jaw pain and diagnosis of TMJ - pain dysfunction syndrome (reportedly because the Veteran's jaw pains were elicited only on palpation of his muscles of mastication and not his TMJs, and the popping of the right TMJ on opening was not regarded as diagnostic of a TMJ disorder), the Board finds the evidence on the whole is in relative equipoise - meaning as supportive of this claim as against it.  And in this circumstance this reasonable doubt is resolved in the Veteran's favor and the claim granted rather than denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this particular instance it is for the reasons and bases discussed.



ORDER

Service connection for myofascial pain syndrome, initially claimed as TMJ syndrome, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


